               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                      Plaintiff,
                                                      Case No. 18-CV-1409-JPS
v.

JEREMY DEPPISCH, CAPTAIN
IACCUCI, SUSAN NYGREN, and                                            ORDER
R.N. OWENS,

                      Defendants.


       Plaintiff Kristine Ann Lieven, who is incarcerated at Taycheedah

Correctional Institution, proceeds in this matter pro se. She filed a complaint

alleging that Defendants violated her constitutional rights. (Docket #1). This

matter comes before the court on Plaintiff’s petition to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $7.42. 28 U.S.C. §

1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,
490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and her statement need

only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the


                                  Page 2 of 6
assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) she was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon her by

a person or persons acting under color of state law. Buchanan-Moore v. Cnty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that on August 30, 2017, Defendant Jeremy Deppisch

(“Deppisch”) determined that Plaintiff should be sent to the emergency

room in an ambulance. (Docket #1 at 2). Plaintiff does not state what her

medical    emergency     was.    During    Deppisch’s     evaluation,    Plaintiff

complained about having not received any healthcare at the prison. Id.

Defendant Captain Iaccuci (“Iaccuci”) was informed of this. Id. Apparently

frustrated with Plaintiff, Iaccuci canceled the ambulance and sent Plaintiff

back to her cell to rest. Id. at 2–3. Plaintiff further alleges that Deppisch and

Defendant R.N. Owens (“Owens”) later altered some of their medical notes

regarding her care. Id. at 3. Defendant Susan Nygren (“Nygren”) was

allegedly aware of this but allowed it to happen “to try to protect Capt.

Iaccuci’s wrongdoings.” Id. at 3–4.

       Plaintiff’s complaint fails to state any viable claims for relief.

Deppisch is not alleged to have done anything wrong. Indeed, he wanted


                                   Page 3 of 6
to send Plaintiff to the hospital, but that request was countermanded by

Iaccuci. Iaccuci’s conduct implicates Plaintiff’s Eighth Amendment right to

medical care. Prison officials violate this right when they “display

deliberate indifference to serious medical needs of prisoners.” Greeno v.

Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quotation omitted). Deliberate

indifference claims contain both an objective and a subjective component:

the inmate “must first establish that his medical condition is objectively,

‘sufficiently serious,’; and second, that prison officials acted with a

‘sufficiently culpable state of mind,’ – i.e., that they both knew of and

disregarded an excessive risk to inmate health.” Lewis v. McLean, 864 F.3d

556, 562–53 (7th Cir. 2017) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal citations omitted)). Plaintiff’s allegations do not

demonstrate a serious medical condition, or that Iaccuci knew about such a

condition and disregarded the risk to Plaintiff’s health by cancelling the

ambulance. Finally, whether or not Owens or Nygren contributed to a

“cover up” of Iaccuci’s conduct, (Docket #1 at 4), they did not violate

Plaintiff’s Eighth Amendment rights. Their actions came long after

Plaintiff’s purported medical need arose and long after anything could be

done about it.1

       The Court will allow Plaintiff an opportunity to amend her

complaint to correct the deficiencies identified above. If she chooses to offer

an amended complaint, Plaintiff must do so no later than October 30, 2018.

If she does not do so, this action will be dismissed. Plaintiff should be aware

that an amended complaint supersedes the prior complaint and must be


       1Plaintiff suggests that Defendants violated HIPAA by their conduct, but
that law does not provide a private right of action. Carpenter v. Phillips, 419 F.
App’x 658, 659 (7th Cir. 2011).


                                   Page 4 of 6
complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th

Cir. 1998). In Duda, the Seventh Circuit emphasized that in such instances,

the “prior pleading is in effect withdrawn as to all matters not restated in

the amended pleading[.]” Id. at 1057 (citation omitted); see also Pintado v.

Miami-Dade Housing Agency, 501 F.3d 1241, 1243 (11th Cir. 2007) (“As a

general matter, ‘[a]n amended pleading supersedes the former pleading;

the original pleading is abandoned by the amendment, and is no longer a

part of the pleader’s averments against his adversary.’”) (quoting Dresdner

Bank AG, Dresdner Bank AG in Hamburg v. M/V OLYMPIA VOYAGER, 463

F.3d 1210, 1215 (11th Cir. 2006)). If an amended complaint is received, it will

be screened pursuant to 28 U.S.C. § 1915A.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that on or before October 30, 2018,

Plaintiff shall file an amended pleading or this action will be dismissed;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from her institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution


                                  Page 5 of 6
shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that Plaintiff shall submit all

correspondence and legal material to:

                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.

                                    BY THE COURT:



                                    _____________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 6 of 6
